234 F.2d 656
FONG SEN, Appellant,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Appellee.
No. 15983.
United States Court of Appeals Fifth Circuit.
June 5, 1956.

Dean A. Andrews, Jr., New Orleans, La., for appellant.
Prim B. Smith, Jr., Asst. U.S. Atty., Joseph W. Monsanto, Jack C. Benjamin, Asst. U.S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
Complaining of the denial of his application for adjustment of status pursuant to Section Six of Refugee Relief Act of 1953, 50 U.S.C.A. Appendix, 1971d, plaintiff, a Chinese National who had resided for many years in Hong Kong, brought this suit for a declaratory judgment, review of the administrative order, and an injunction.


2
The relief denied and the complaint dismissed for the reasons carefully set out in the opinion of the district judge, plaintiff has appealed.


3
Here, insisting that the conclusions were erroneous, he urges that the order should be set aside.


4
We cannot agree.  On the contrary, we find ourselves in complete agreement with the action of the district judge and with the reasons he assigned for taking it.


5
The order is affirmed.